Date: September 29, 2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ENERPLUS RESOURCES FUND Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Special Meeting Record Date for Notice of Meeting : 25-10-2010 Record Date for Voting (if applicable) : 25-10-2010 Beneficial Ownership Determination Date : 25-10-2010 Meeting Date : 09-12-2010 Meeting Location (if available) : Grand Lecture Theatre at the Metropolitan Centre, 333 - 4th Avenue S.W., Calgary, Alberta Voting Security Details: Description CUSIP Number ISIN TRUST UNITS 29274D604 CA29274D6046 CLASS B LP UNITS CA2927681080 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ENERPLUS RESOURCES FUND
